 Case 17-70911       Doc 153    Filed 03/03/20 Entered 03/03/20 09:02:08    Desc Main
                                 Document     Page 1 of 1




  IT IS SO ORDERED.

  SIGNED THIS: March 3, 2020




                             _______________________________
                                       Mary P. Gorman
                               United States Bankruptcy Judge
 ___________________________________________________________


                         UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF ILLINOIS
                               SPRINGFIELD DIVISION

In Re:                                      Case No. 17-70911

         Matthew T Burgener,                Chapter 7

                      Debtor.               Honorable Mary P. Gorman

                                         ORDER

      THIS CAUSE coming on to be heard on the Motion for Relief from Automatic Stay filed
by NRZ Mortgage Holdings LLC, and this Court having found that no objections were filed;

       IT IS HEREBY ORDERED that the Automatic Stay against Movant be and the same is
modified pursuant to Section 362(d) of the United States Bankruptcy Code and Movant, its
successors and assignees, shall have the right to proceed with any and all proceedings in
connection with the Property commonly known as RR1 Box 27, Moweaqua, Illinois 62550
("Property").

         IT IS FURTHER ORDERED AND DECREED

       NRZ Mortgage Holdings LLC, its successors and assignees, may proceed with the
foreclosing of the above-described Property.

       IT IS FURTHER ORDERED that the 14-day stay provision of Rule 4001(a)(3) of the
Federal Rules of Bankruptcy Procedure is hereby waived.

                                           ###
